Citation Nr: 0501904	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-01 300	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for disability of the 
shoulders.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for urinary infections.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to July 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision by the RO in 
Albuquerque, New Mexico.  In pertinent part, the RO denied 
service connection for bilateral hearing loss, traumatic 
bursitis of the left elbow, asthma, a right knee injury, a 
bilateral shoulder condition, a back condition, and urinary 
infection.

This case was previously before the Board in December 2000, 
when it was remanded for further development.  In May 2004, 
while the case was in remand status, the RO in Huntington, 
West Virginia granted service connection for disabilities of 
the left elbow and right knee, and for a respiratory disorder 
claimed as asthma.  As a result, those issues are no longer 
on appeal.

According to a March 2004 VA examination report, the veteran 
indicated during the course of that examination that she no 
longer wished to pursue service connection for her back and 
shoulder disabilities.  However, to date, she has not 
submitted an express, written request to withdraw those 
claims.  See, e.g., 38 C.F.R. § 20.204 (2003) (indicating 
that a request to withdraw an appeal must be in writing and 
must specify the issues being withdrawn).  Absent such a 
request, the Board will continue to consider her back and 
shoulder claims as part of her appeal.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for urinary 
infections.  Her claims for service connection for bilateral 
hearing loss, disability of the shoulders, and a back 
disability are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., as set forth 
below.




FINDING OF FACT

The veteran does not have a current, chronic disability 
manifested by urinary infections that can be attributed to 
her period of active military service.


CONCLUSION OF LAW

A chronic disability manifested by urinary infections was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for chronic urinary 
infections.  She points out that she was diagnosed with a 
urinary condition while in service.

I.  Service Connection

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for service connection for urinary 
infections.  The evidence of record shows that the veteran 
reported for treatment on several occasions during service 
with complaints that included vaginal itching, burning, and 
discharge, and that she was diagnosed with vaginitis.  The 
evidence also shows that, post-service-in September 1996 and 
June 1997-she had urinalyses that revealed "trace" 
bacteria.  However, her genitourinary system was found to be 
normal when she was examined at the time of her separation 
from service-thereby suggesting that her infections in 
service were acute and transitory-and there is no competent 
evidence of record to show that she presently has vaginitis 
or a chronic disability manifested by urinary infections that 
can be attributed her period of active military service.  
Indeed, VA clinical reports of record show that she had a 
normal gynecological examination in June 1999, with no 
discharge noted, and it was specifically reported in June 
2000 that she had no urinary tract infections (UTI's).  
Absent evidence of a current, chronic urinary disability 
attributable to service, her claim for service connection 
must be denied.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the claim 
here in question.  With regard to element (1), above, the 
Board notes that the RO in St. Petersburg, Florida sent the 
veteran a VCAA notice letter in January 2001 informing her of 
the evidence necessary to substantiate a claim for service 
connection.  With regard to elements (2) and (3), the Board 
notes that the RO's January 2001 letter explained that VA 
would help the veteran get such things as her service medical 
records, records of VA treatment, and treatment records from 
private physicians and hospitals, but that she was 
responsible for providing appropriate releases, where 
necessary, and enough information about the records so that 
VA could assist her.  Finally, with respect to element (4), 
the Board notes that it does not appear from the record that 
the veteran has explicitly been asked to provide "any 
evidence in [her] possession that pertains" to this claim.  
As a practical matter, however, she has been notified of the 
need to provide such evidence.  The RO's January 2001 letter 
described the evidence necessary to substantiate her claim 
and asked her to submit information relating to supporting 
evidence, to include medical evidence showing that she 
currently had a chronic disability and medical evidence 
showing that the current disability is related to a condition 
diagnosed or treated during service.  In addition, the RO in 
Huntington, West Virginia issued the veteran a supplemental 
statement of the case (SSOC) in May 2004 that contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in her 
possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board also acknowledges that the January 2001 VCAA notice 
letter and May 2004 SSOC were sent to the veteran after the 
November 1997 decision that is the basis for this appeal.  In 
this case, however, the unfavorable RO decision was already 
decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, 18 Vet. App. at 120, that where, 
as here, the Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained, and she has not provided releases for the 
procurement of private records.  The Board acknowledges that 
she has not been afforded a VA compensation and pension 
examination in connection with this particular claim.  
However, as discussed above, the record in this case does not 
contain any competent evidence to show that she has a current 
diagnosed urinary disability, or persistent or recurrent 
symptoms of disability, that may be associated with her 
period of active military service.  Thus, no further 
development action is required.


ORDER

Service connection for urinary infections is denied.


REMAND

The record indicates that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) due, at least in part, to problems with her shoulder(s) 
and back.  The record also indicates that she was awarded 
benefits from a workmen's compensation program for these same 
difficulties.  Presently, the record contains some documents 
from the SSA, including  a copy of the decision granting 
benefits.  However, the complete medical records underlying 
the SSA's award have not been procured, and the record 
contains very little information with respect to the 
workmen's compensation award.  As a result, a remand is 
required.

A remand is also required in order to afford the veteran an 
audiology examination.  This is necessary because her service 
records indicate that she worked on a flight line; because 
they show that she was found to have a mild right-sided high 
frequency hearing loss at the time of her separation from 
service; because she has asserted, in essence, that she has 
had problems with her hearing ever since service; and because 
it is not clear from the current record whether she has a 
hearing disability within the meaning of the law and, if so, 
whether it may properly be attributed to her period of active 
duty in the military.  38 C.F.R. § 3.159(c)(4) (2004).  The 
veteran is hereby notified that it is her responsibility to 
report for the examination scheduled in connection with this 
REMAND, and to cooperate in the development of her case.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of her claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in her 
possession that pertains to her claims for 
service connection for bilateral hearing 
loss, disability of the shoulders, and/or a 
back disability.  She should also be asked to 
identify any new or additional information 
that she may have with respect to any 
facilities where she has received treatment 
for these disorders since the time of her 
separation from service, and the approximate 
dates thereof, and to provide any additional 
information she may have with respect to her 
award of workmen's compensation.  If the 
veteran provides adequate identifying 
information and appropriate releases, where 
necessary, efforts should be undertaken to 
assist her in obtaining the additional 
records identified, to include the records 
underlying her workmen's compensation award, 
following the procedures set out in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

2.  The RO should ask the SSA to provide 
copies of any records pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award.  The materials obtained 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an audiological examination.  The 
examiner should review the claims file and 
indicate in the examination report that the 
claims file has been reviewed.  The examiner 
should conduct audiometric testing to 
determine whether the veteran has a current 
hearing disability within the meaning of the 
law.  (That is to say, whether the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or whether auditory 
thresholds for at least three of those 
frequencies is 26 decibels or greater; or 
whether speech recognition scores using the 
Maryland CNC Test are less than 94 percent.)  
If it is determined that she does have such a 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the currently noted 
disability can be attributed to her period of 
active military service.  A complete 
rationale should be provided.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's claims 
for bilateral hearing loss, disability of the 
shoulders, and a back disability.  If any 
benefit sought remains denied, the RO should 
issue the veteran an SSOC.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________	
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


